ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-3, 5, 6, 8-16, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5, 6, 8-16, 19, and 20 are allowable because prior art of record fails to disclose or teach or suggest a refrigerator with an ice-making compartment containing an ice-making housing, where an ice bucket mounting hole formed at a front panel of the ice-making housing provides a cool air outlet between the hole and the cover for the ice bucket mounted in the ice bucket mounting hole and a seal disposed on the door seals a recessed space in a rear side of the door by placing the seal in contact with the front panel of the ice-making housing while allowing air to enter the recessed space only through the cool air outlet when the door is closed; and by having the seal positioned outward of the cool air outlet, the seal in contact with the front panel prevents the cool air in the space from escaping outside the recessed space (see Figures 5-7, 3, 16; and paragraphs 87, 95-98, 113, and 122).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.A.S/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                  33